DETAILED ACTION
This office action is in response to the communication received on 01/14/2022 concerning application no. 16/042,274 filed on 07/23/2018.
Claims 1-12 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Hertzler (Reg. No. 58,247) on 02/22/2022.

	Claim 1, in its entirety, has been amended as follows:
A simulator comprising:
a central processing unit (CPU) configured to acquire an amount of contrast medium;
the CPU configured to acquire a target duration which is to be previously set for a target pixel value of a tissue of a subject;
the CPU configured to acquire a contrast medium injection protocol; and
the CPU configured to simulate a time-dependent change in a pixel value in the tissue of the subject based on the injection protocol and the amount of the contrast medium to determine a predicted duration from when the pixel value reaches the target pixel value until the pixel value is not greater than or equal to the target pixel value, wherein
a difference of the target duration and the predicted duration the difference of the target duration and the predicted duration 

	Claim 11, in its entirety, has been amended as follows:
An injection device comprising:
an injection head configured to inject a contrast medium according to an injection protocol; and
a simulator, wherein
the simulator includes:
a central processing unit (CPU) configured to acquire an amount of contrast medium,
the CPU configured to acquire a target duration which is to be previously set for a target pixel value of a tissue of a subject,
the CPU configured to acquire a contrast medium injection protocol, and
the CPU configured to simulate a time-dependent change in a pixel value in the tissue of the subject based on the injection protocol and the amount of the contrast medium to determine a predicted duration from when the pixel value reaches the target pixel value until the pixel value is not greater than or equal to the target pixel value, and
the CPU compares the predicted duration with the target duration in a simulation procedure, in a case where the predicted duration is shorter than the target duration, calculates an increase  a difference of the target duration and the predicted duration the difference of the target duration and the predicted duration

	Claim 12, in its entirety, has been amended as follows:
An injection device comprising:
an injection head configured to inject a contrast medium according to an injection protocol; and
a simulator, wherein
the simulator includes:
a central processing unit (CPU) configured to acquire an amount of contrast medium,
the CPU configured to acquire a target duration which is to be previously set for a target pixel value of a tissue of a subject,
the CPU configured to acquire a contrast medium injection protocol, and
the CPU configured to simulate a time-dependent change in a pixel value in the tissue of the subject based on the injection protocol and the amount of the contrast medium to determine a predicted duration from when the pixel value reaches the target pixel value until the pixel value is not greater than or equal to the target pixel value, and
the CPU compares the predicted duration with the target duration in a simulation procedure, in a case where the predicted duration is shorter than the target duration, calculates an increase amount by multiplying a difference of the target duration and the predicted duration the difference of the target duration and the predicted duration.

Allowable Subject Matter
Claims 1-12 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claims 1 and 11-12, the prior art fails to anticipate and/or render obvious, either solely or in combination, a simulator that is able to acquire a target duration for a target pixel value, acquire a contrast medium injection protocol, simulate a time-dependent change in the pixel value and obtaining a predetermined duration from when the pixel values reaches the target pixel value until the pixel value is not greater than or equal to the target pixel value, and re-simulating based on the comparison of the predicted duration to the target duration and increasing or decreasing the amount of contrast agent used by obtaining a changing amount by multiplying the difference of the target duration and predicted duration with a weighting coefficient.
Claims 2-10 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793